IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Bright,                            :
                          Petitioner      :
                                          :
                 v.                       :          No. 387 C.D. 2018
                                          :
Pennsylvania Board of                     :
Probation and Parole and                  :
Pennsylvania Department                   :
of Corrections,                           :
                         Respondents      :


                                       ORDER

                 NOW, December 12, 2018, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge